I agree with Mr. Justice REID in affirming the order of the circuit court dismissing Mr. Gershenson's appeal from probate court. However, when the case is remanded affirming the dismissal of the appeal, that is the end of the matter. There is no authority for entering any further order, either here or in the circuit court, setting aside the order confirming sale and granting Mr. Gershenson further time to make another offer for the property, or directing the probate court to consider the matter of confirming the sale still pending. Mr. Justice REID would, in effect, set aside the order confirming sale, and reopen the matter in probate court. This would be granting Mr. Gershenson's appeal and granting him relief accordingly, quite the opposite to dismissing his appeal. *Page 533 
An order will be entered here affirming the order of the circuit court dismissing the appeal from the order of the probate court confirming the sale of real estate, with costs to appellees.
CARR, SHARPE, and NORTH, JJ., concurred with BOYLES, J. STARR, J., took no part in the decision of this case.